Case 5:18-cr-00290-SMH-MLH Document 42 Filed 05/12/20 Page 1 of 5 PageID #: 124



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                           CRIMINAL ACTION NO. 18-00290-01

 VERSUS                                             JUDGE S. MAURICE HICKS, JR.

 ANDRES GARCIA-MORA                                 MAGISTRATE JUDGE HORNSBY

                                  MEMORANDUM ORDER

        Before the Court is a pro se Motion for Compassionate Release filed by Defendant

 Andres Garcia-Mora (“Garcia-Mora”). See Record Document 37. Garcia-Mora’s pro se

 motion was filed on May 4, 2020. The Federal Public Defender’s Office notified the Court

 on May 5, 2020 that its office would not be enrolling on behalf of Garcia-Mora. The

 Government opposes Garcia-Mora’s motion, arguing the Court must dismiss the motion

 because Garcia-Mora has not exhausted his administrative remedies within BOP. See

 Record Document 39.

        Garcia-Mora is a native and citizen of Mexico. On February 20, 2019, he plead

 guilty to reentry of a removed alien. See Record Documents 23 & 24. Garcia-Mora was

 sentenced to 24 months imprisonment. See Record Documents 27 & 28. He is presently

 serving his sentence at Yazoo City Medium FCI.

        In his motion, Garcia-Mora states that the COVID-19 coronavirus has infiltrated the

 prison walls. See Record Document 37 at 1. He requests to be released to return to

 Mexico “to be there in support [of his family] during this fight against this invisible enemy.”

 Id. at 1-2. Garcia-Mora does not state whether he has sought relief through the Bureau

 of Prisons (“BOP”).     However, the Government stated in its opposition that “[BOP]
Case 5:18-cr-00290-SMH-MLH Document 42 Filed 05/12/20 Page 2 of 5 PageID #: 125



 personnel have confirmed that Garcia-Mora has not submitted a request for reduction in

 sentence or compassionate release to the facility’s warden.” Record Document 39 at 2.

       A judgment of conviction, including a sentence of imprisonment, “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.”

 Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

 States Code, Section 3582(c) provides that the court “may not modify a term of

 imprisonment once it has been imposed,” except in three circumstances:

       (1)    upon a motion by the Bureau of Prisons or the defendant for
              reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

       (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
              of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
              3582(c)(1)(B); or

       (3)    where the defendant was sentenced based on a retroactively
              lowered sentencing range, 18 U.S.C. § 3582(c)(2).

 Garcia-Mora seeks compassionate release under Section 3582(c)(1)(A). Under Section

 3582(c)(1)(A), the court may reduce a sentence “if it finds that extraordinary and

 compelling reasons warrant such a reduction” and “that such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A).

       Prior to 2018 only the Director of the BOP could file Section 3582(c)(1)(A) motions,

 also known as compassionate release motions. In 2018, Congress passed and President

 Trump signed the First Step Act, which among other actions, amended the

 compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

 allows prisoners to directly petition courts for compassionate release. However, before




                                       Page 2 of 5
Case 5:18-cr-00290-SMH-MLH Document 42 Filed 05/12/20 Page 3 of 5 PageID #: 126



 filing compassionate release motions, prisoners must exhaust their administrative

 remedies in one of two ways:

        (1)    prisoners may file a motion with the court after fully exhausting all
               administrative rights to appeal the BOP's decision not to file a motion
               for compassionate release, or

        (2)    prisoners may file a motion with the court after requesting release
               and there has been “the lapse of 30 days from the receipt of such
               request by the warden of the defendant’s facility, whichever is
               earlier.”

 18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

 is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

 sentence only “upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

 to this mandatory statutory exhaustion requirement.          Here, Garcia-Mora does not

 demonstrate that he sought relief from the BOP prior to the filing of the instant motion.

        The Court is well aware of the effects of the COVID-19 pandemic and the risk at

 all BOP facilities. Yet, Section 3852(c)(1)(A) does not provide this Court with the equitable

 authority to excuse Garcia-Mora’s failure to exhaust his administrative remedies or to

 waive the 30-day waiting period. Accordingly, the Court does not have authority at this

 time to grant the relief Garcia-Mora requests. See, generally, Ross v. Blake, --- U.S. ---,

 136 S.Ct. 1850, 1856–57 (2016) (reviewing the Prisoner Litigation Reform Act and

 explaining that “mandatory [statutory] language means a court may not excuse a failure

 to exhaust”; This is because “a statutory exhaustion provision stands on a different

 footing. There, Congress sets the rules—and courts have a role in creating exceptions

 only if Congress wants them to. For that reason, mandatory exhaustion statutes . . .

                                         Page 3 of 5
Case 5:18-cr-00290-SMH-MLH Document 42 Filed 05/12/20 Page 4 of 5 PageID #: 127



 establish mandatory exhaustion regimes, foreclosing judicial discretion.”); but see

 Valentine v. Collier, No. 20-20207, 2020 WL 1934431, at *8 (5th Cir. Apr. 22, 2020)

 (Judge Higginson, concurring). 1

          The Court shares Garcia-Mora’s concerns about the effect of the COVID-19

 outbreak in BOP facilities. However, those concerns are not being ignored by the BOP

 or this Court. Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security

 Act (“CARES Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be

 considered for home release.” Pursuant to that provision of the CARES Act, on April 3,

 2020, United States Attorney General William Barr issued a memorandum instructing the

 BOP to maximize transfer to home confinement “all appropriate inmates held at FCI



 1   In his concurring opinion, Judge Higginson stated:

                   Second, our reasoning on PLRA’s exhaustion requirement does not
          foreclose federal prisoners from seeking relief under the First Step Act’s
          provisions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
          Though that statute contains its own administrative exhaustion requirement,
          several courts have concluded that this requirement is not absolute and that
          it can be waived by the government or by the court, therefore justifying an
          exception in the unique circumstances of the COVID-19 pandemic. See,
          e.g., United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4–
          5 (S.D.N.Y. Apr. 14, 2020) (holding that, “[d]espite the mandatory nature of
          [the statute’s] exhaustion requirement,” the exhaustion bar is “not
          jurisdictional” and can therefore be waived); United States v. Smith, No. 12
          Cr. 133 (JFK), 2020 WL 1849748, at *2–3 (S.D.N.Y. Apr. 13, 2020) (citing
          cases); see also Vigna, 2020 WL 1900495, at *5–6 (identifying the
          difficulties of the First Step Act exhaustion question while ultimately
          deferring a ruling until the petitioner exhausted his remedies); but see
          United States v. Raia, 954 F.3d 594, –––– (3d Cir. 2020); United States v.
          Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1,
          2020).

 Valentine, 2020 WL 1934431, at *8. This concurrence does not persuade this Court to
 change its analysis that exhaustion is mandatory and cannot be waived.



                                          Page 4 of 5
Case 5:18-cr-00290-SMH-MLH Document 42 Filed 05/12/20 Page 5 of 5 PageID #: 128



 Oakdale, FCI Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19

 is materially affecting operations.” See Memorandum from Attorney General William Barr

 to Director of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/

 1266661/download (last visited 4/20/2020). The BOP is actively executing the mandate

 to immediately review all inmates who have COVID-19 risk factors. This Court believes

 the BOP is uniquely situated to perform such reviews in the first instance to determine if

 some type of release, removal, or furlough is appropriate. The better judgment in this

 instance is to allow the BOP’s established process a chance to work.

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Garcia-Mora’s pro se Motion for Compassionate Release

 (Record Document 37) be and is hereby DENIED WITHOUT PREJUDICE. He may re-

 urge such motion if he exhausts his administrative remedies as required by Section

 3582(c)(1)(A).

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 12th day of May, 2020.




                                        Page 5 of 5
